         Case 1:19-cv-06719-PGG          Document 30       Filed 12/16/19    Page 1 of 2


                                                                          233 Broadway, Suite 900
      THE LAW OFFICE OF                                                   New York, NY 10279
      KATHERINE E. SMITH. ESQ,                                            Tel/Fax: 347.470.3707
      WWW.LEG A LS MITH NY.COM                                            ksmith@legalsmithny.com




                                                            MEMO Eb5RsED/6. 2019

VIA ECF                                                     me Apootcaton ts grantea. ]l.        Gvef? «
Honorable Paul G. Gardephe
United States District Judge
                                                            so
                                                             oRsRsD:                  {vs)
                                                                                               220
                                                                                                   0lw.t,  ad
United States District Court
Southern District of New York                                                                    [00 \9/»
500 Pearl Street
New York, New York 10007
                                                             pated:         2\7 /          -
       Re:             Darrel Leckie v. City ofNew York, et al. 19-cv-06719 (PGG)
                       Request Amend Complaint and Adjourn Conference

Your Honor:

        I, along with the Anna Berezovski, Esq., represent the plaintiff in the above-referenced civil
rights matter. We write to respectfully request leave to 1) amend the complaint pursuant to Fed. R.
Civ. P. 15 to substitute the John/Jane Doe DOCCS Medical Providers with their true names; (2)
serve these individuals at upstate correctional facilities; (3) adjourn the initial conference scheduled
for December 19, 2019 at 11:00 a.m. until a time after issue has been joined. Counsel for the City
and HHC Defendants consent to these requests.

        As the Court may recall, the Court So-Ordered two subpoenas to compel the identities and
service addresses of DOCCS medical providers #280 (Napali, R.N.), #104 and #703. After serving
the most recent subpoena upon DOCCS on about November 22, 2019, counsel for plaintiff was
contacted by Marat Shkolnik, Assistant Counsel, Department of Corrections and Community
Supervision. (See, Ex. 1, Affidavit of Service.) After providing additional requested information
and documents to Marat Shk.olnik, on December I 0, 2019, the identities and services addresses of
medical providers #280, # 104 and #703 were provided to counsel.

        Accordingly, plaintiff seeks to amend the complaint solely to substitute the following parties
with their true names:

               Medical providers #703 - Khondkar Rakib, DD.S - to be served at Sing Sing
               Correctional Facility, 354 Hunter St., Ossining, New York 10562
               Medical providers #1-4 - Jordan Laguio, M.D- to be served at Ulster Correctional
               Facility, 750 Berme Rd., Napanoch, New York 12458
               Medical providers #280- Debbie Napoli, R.N- to be served at Ulster Correctional
               Facility, 750 Berme Rd., Napanoch, New York 12458
         Case 1:19-cv-06719-PGG           Document 30       Filed 12/16/19     Page 2 of 2


                                                                            233 Broadway, Suite 900
      THE LAW OFFICE OF                                                     New York, NY 10279
      KATHERINE E. SMITH, ESQ.                                              Tel/Fax: 347.470.3707
      WWW. LEGALSM 1TH NY.COM                                               ksmith@legalsmithny.com



Plaintiff has annexed, for the Court's convenience, a copy of the proposed amended complaint and
summonses. (See Exs. 2-5).

        Fed. R. Civ. P. 15 provides that a party "may amend its pleading only with the opposing
party's written consent or the court's leave." Fed. R. Civ. P. 15(a)(2). Rule 15 expresses a strong
presumption in favor of allowing amendment, providing that "[t]he court should freely give leave
when justice so requires." Id. The letter and spirit of Rule l 5(a)(2) guide the courts in the exercise
of their broad discretion in deciding a motion to amend, and thus 'motions to amend should
generally be denied in instances of futility, undue delay, bad faith or dilatory motive, or undue
prejudice to the non-moving party." Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122, 126 (2d
Cir. 2008) (citing Foman v. Davis, 371 U.S. 178, 182, 83 S. Ct. 227, 9 L. Ed. 2d 222 (1962));
accord McCarthy y. Dun & Bradstreet Corp., 482 F.3d 184, 200-01 (2d Cir. 2007).                  Here,
plaintiff diligently sought the timely disclosure and amendment of the pleadings, identified the
parties by the medical identification numbers in their initial pleadings, and have viable, cognizable
claims against the medical provider definitions, amendment should be permitted here.

         Accordingly, plaintiff respectfully requests, on consent, thirty (30) days in which to 1)
amend the complaint pursuant to Fed. R. Civ. P. 15 to substitute the John/Jane Doe DOCCS
Medical Providers with their true names; (2) serve these individuals at upstate correctional
facilities. Plaintiff also respectfully requests that, should the Court grant plaintiffs request, that the
Court (3) adjourn the initial conference scheduled for Thursday, December 19, 2019 at 11:00 a.m.
until a time after issue has been joined.

        I thank the Court for its consideration herein.

                                                                       Respectfully submitted,

                                                                                  Isl

                                                                       Katherine E. Smith


To:             Counsel of Record for Defendants City and HHC (Via ECF)
